


110 HCON 124 : Authorizing the use of the Capitol Grounds

U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 124
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 8, 2007
			Received
		
		CONCURRENT RESOLUTION
		Authorizing the use of the Capitol Grounds
		  for the National Peace Officers’ Memorial Service.
	
	
		1.Use of Capitol Grounds for
			 National Peace Officers’ Memorial Service
			(a)In
			 generalThe Grand Lodge of the Fraternal Order of Police and its
			 auxiliary (in this resolution referred to as the sponsor) shall
			 be permitted to sponsor a public event, the 26th annual National Peace
			 Officers’ Memorial Service (in this resolution referred to as the
			 event), on the Capitol Grounds, in order to honor the law
			 enforcement officers who died in the line of duty during 2006.
			(b)Date of
			 eventThe event shall be held on May 15, 2007, or on such other
			 date as the Speaker of the House of Representatives and the Committee on Rules
			 and Administration of the Senate jointly designate.
			2.Terms and
			 conditions
			(a)In
			 generalUnder conditions to be prescribed by the Architect of the
			 Capitol and the Capitol Police Board, the event shall be—
				(1)free of admission
			 charge and open to the public; and
				(2)arranged not to
			 interfere with the needs of Congress.
				(b)Expenses and
			 liabilitiesThe sponsor shall assume full responsibility for all
			 expenses and liabilities incident to all activities associated with the
			 event.
			3.Event
			 preparationsSubject to the
			 approval of the Architect of the Capitol, the sponsor is authorized to erect
			 upon the Capitol Grounds such stage, sound amplification devices, and other
			 related structures and equipment, as may be required for the event.
		4.Enforcement of
			 restrictionsThe Capitol
			 Police Board shall provide for enforcement of the restrictions contained in
			 section
			 5104(c) of title 40, United States Code, concerning sales,
			 advertisements, displays, and solicitations on the Capitol Grounds, as well as
			 other restrictions applicable to the Capitol Grounds, in connection with the
			 event.
		
	
		
			Passed the House of
			 Representatives May 7, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
